                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.19 Filed 12/07/18 Page 1 of 30




                                                                                                                         THE UNITED STATES DISTRICT COURT
                                                                                                                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                                                                                                                SOUTHERN DIVISION


                                                                                                         Michael Kemsley,
                                                                                                                                                        Case No. 18-13514
                                                                                                                      Plaintiff,
                                                                                                                                                        Honorable Gershwin A. Drain
                                                                                                         vs.                                            Mag. Judge David R. Grand
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         JP Morgan Chase, N.A.,

                                                                                                                      Defendant.

                                                                                                         Michael Kemsely                                Samantha L. Walls (P75727)
                                                                                                         32308 Allen Road                               Counsel for Defendant
                                                                                                         Livonia, MI 48154                              DYKEMA GOSSETT PLLC
                                                                                                         (734) 637-0014                                 400 Renaissance Center
                                                                                                         Pro Se                                         Detroit, MI 48243
                                                                                                                                                        Telephone: (313) 568-6800
                                                                                                                                                        Facsimile: (855) 243-9880
                                                                                                                                                        swalls@dykema.com

                                                                                                               DEFENDANT CHASE BANK USA, N.A.’S MOTION TO SET ASIDE
                                                                                                                        DEFAULT AND DEFAULT JUDGMENT

                                                                                                                Defendant Chase Bank USA, N.A., improperly sued here as JP Morgan

                                                                                                         Chase Bank, N.A. (“Chase” or “Defendant”), through counsel, Dykema Gossett

                                                                                                         PLLC, hereby moves this Court, pursuant to Federal Rules of Civil Procedure

                                                                                                         55(c) and 60(b), for an order setting aside the November 9, 2018 default judgment

                                                                                                         entered by the 16th Judicial District Court.
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.20 Filed 12/07/18 Page 2 of 30




                                                                                                               In accordance with E.D. Mich. LR 7.1(a), on November 19, 2018, Chase’s

                                                                                                         counsel spoke with Plaintiff and explained the nature of this motion and its legal

                                                                                                         basis and requested, but did not obtain, concurrence in the relief sought.

                                                                                                               For the reasons set forth in Chase’s brief in support of its motion, Chase

                                                                                                         respectfully requests that this Court grant its motion and enter an Order setting

                                                                                                         aside the default and default judgment, granting Chase 14 days to respond to
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         Plaintiff’s complaint, and granting any other relief this Court deems appropriate.

                                                                                                                                                Respectfully submitted,

                                                                                                                                                DYKEMA GOSSETT PLLC


                                                                                                                                                By: /s/ Samantha L. Walls
                                                                                                                                                    Samantha L. Walls (P75727)
                                                                                                                                                    Counsel for Defendant
                                                                                                                                                    Dykema Gossett PLLC
                                                                                                                                                    400 Renaissance Center
                                                                                                                                                    Detroit, MI 48243
                                                                                                                                                    Telephone: (313) 568-6800
                                                                                                                                                    Facsimile: (855) 243-9880
                                                                                                                                                    swalls@dykema.com


                                                                                                         Dated: December 7, 2018




                                                                                                                                                   2
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.21 Filed 12/07/18 Page 3 of 30




                                                                                                                       IN THE UNITED STATES DISTRICT COURT
                                                                                                                      FOR THE EASTERN DISTRICT OF MICHIGAN
                                                                                                                                SOUTHERN DIVISION


                                                                                                         Michael Kemsley,
                                                                                                                                                Case No. 18-13514
                                                                                                                    Plaintiff,
                                                                                                                                                Honorable Gershwin A. Drain
                                                                                                         vs.                                    Mag. Judge David R. Grand
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         JP Morgan Chase, N.A.,

                                                                                                                    Defendant.

                                                                                                         Michael Kemsely                       Samantha L. Walls (P75727)
                                                                                                         32308 Allen Road                      Counsel for Defendant
                                                                                                         Livonia, MI 48154                     DYKEMA GOSSETT PLLC
                                                                                                         (734) 637-0014                        400 Renaissance Center
                                                                                                         Pro Se                                Detroit, MI 48243
                                                                                                                                               Telephone: (313) 568-6800
                                                                                                                                               Facsimile: (855) 243-9880
                                                                                                                                               swalls@dykema.com

                                                                                                               BRIEF IN SUPPORT OF DEFENDANT CHASE BANK USA, N.A.’S
                                                                                                                      MOTION TO SET ASIDE DEFAULT JUDGMENT
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.22 Filed 12/07/18 Page 4 of 30




                                                                                                                                                TABLE OF CONTENTS

                                                                                                                                                                                                                          Page

                                                                                                         I.     INTRODUCTION ......................................................................................... 1

                                                                                                         II.    STATEMENT OF FACTS ............................................................................ 2

                                                                                                         III.   ARGUMENT ................................................................................................. 3

                                                                                                                A. Standard Of Review ................................................................................. 3
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                                B. The Default Is Void Because No Jurisdiction Was Obtained Over
                                                                                                                   Chase. ...................................................................................................... 5

                                                                                                                C. The Default Should Be Set Aside Pursuant To Federal Rules Of
                                                                                                                   Civil Procedure 55(C) And 60(B). .............................................................

                                                                                                                     i. Good Cause Exists To Set Aside The Default Because Chase Is
                                                                                                                        Not Culpable For The Default And Did Not Display Reckless
                                                                                                                        Disregard Or An Intent To Thwart Judicial Proceedings .................... 9

                                                                                                                     ii. Chase Has Meritorious Defenses ...................................................... 11

                                                                                                                           a. Plaintiff's Complaint Fails To Meed The Pleading
                                                                                                                              Requirements Of Fed.R.Civ.P. 8 ................................................ 11

                                                                                                                           b. FCRA Provides No Private Right Of Action For Claims
                                                                                                                              Brought Pursuant to ⸹ 1681s-2(a) .............................................. 13

                                                                                                                           c. Plaintiff Fails To Statye A Claim Under Section 1681s-
                                                                                                                              2(b) ............................................................................................ 14

                                                                                                                           d Plaintiff's Fair Debt Collection Practices Act Claim Fails
                                                                                                                             To State A Cause Of Action ....................................................... 15

                                                                                                                     iii. Plaintiff Will Not Be Prejudiced ..................................................... 16

                                                                                                                     iv. The Default Judgment Should be Set Aside Under Rule
                                                                                                                         60(b)(1) Due To Mistake, Inadvertence, And Excusble
                                                                                                                         Neglect ............................................................................................ 17

                                                                                                                                                                   ii
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.23 Filed 12/07/18 Page 5 of 30




                                                                                                                  v. The Default Judgment Should Be Set Aside Under Rule
                                                                                                                     60(b)(6) Because Justice Requires It ................................................ 18


                                                                                                         IV.   CONCLUSION
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                                                                       iii
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.24 Filed 12/07/18 Page 6 of 30




                                                                                                                                                TABLE OF AUTHORITIES

                                                                                                                                                                                                                         Page(s)

                                                                                                         Cases

                                                                                                         Adams v. Wilmington Finance/AIG,
                                                                                                           2012 U.S. Dist. LEXIS 98525, 2012 WL 2905918 ............................................. 6

                                                                                                         Ashcroft v. Iqbal,
                                                                                                            556 U.S. 662, 129 S. Ct. 1937 (2009) ................................................... 11, 12, 13
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         Bell Atlantic Corp. v. Twombly,
                                                                                                            550 U.S. 544, 127 S. Ct. 1955 (2007) ......................................................... 12, 13

                                                                                                         Berthelsen v. Kane,
                                                                                                            907 F.2d 617 (6th Cir. 1990)............................................................................. 17

                                                                                                         Eastern Oil Co v Ermatinger,
                                                                                                           Nos. 284286, 284442, 2009 Mich App LEXIS 1758 (Mich App
                                                                                                           Aug 25, 2009) (unpublished) .............................................................................. 8

                                                                                                         Eaton v. Meathe,
                                                                                                            No. 11-178, 2011 U.S. Dist. LEXIS 30041 (W.D. Mich. Mar. 23,
                                                                                                            2011) (unpublished) .......................................................................................... 11

                                                                                                         Green v. City of Southfield,
                                                                                                           No. 15-13479, 2016 U.S. Dist. LEXIS 208936 (E.D. Mich. Feb.
                                                                                                           22, 2016) (unpublished) ...................................................................................... 6

                                                                                                         Harper v ACS-Inc.,
                                                                                                           2010 U.S. Dist. LEXIS 114760, 2010 WL 4366501............................................. 6

                                                                                                         Hawes v. Bank of Am., N.A.,
                                                                                                           13-cv-10063, 2013 U.S. Dist. LEXIS 113119 (E.D. Mich. Aug. 12,
                                                                                                           2013) ................................................................................................................. 15

                                                                                                         Holland v. Virginia Lee Co.,
                                                                                                           188 F.R.D. 241 (W.D. Va. 1999) ...................................................................... 18

                                                                                                         Holliday v Townley,
                                                                                                           189 Mich App 424 .............................................................................................. 8


                                                                                                                                                                     iv
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.25 Filed 12/07/18 Page 7 of 30




                                                                                                         INVST Fin. Grp. v. Chem-Nuclear Sys.,
                                                                                                            815 F.2d 391 (6th Cir. 1987)....................................................................... 11, 18

                                                                                                         Jalapeno Prop. Mgmt, LLC v. Dukas,
                                                                                                            265 F.3d 506, 515 (6th Cir. 2001) ........................................................................ 7

                                                                                                         King v. Taylor,
                                                                                                            694 F.3d 650 (6th Cir. 2012)............................................................................... 5

                                                                                                         Klapprott v. United States,
                                                                                                            335 U.S. 601 (1949) .......................................................................................... 18
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         Montgomery v. Huntington Bank,
                                                                                                           346 F.3d 693 (6th Cir. 2003)............................................................................. 16

                                                                                                         O.J. Distrib., Inc. v. Hornell Brewing Co.,
                                                                                                            340 F.3d 345 (6th Cir. 2003)........................................................................... 5, 6

                                                                                                         Olle v. Henry & Wright Corp.,
                                                                                                            910 F.2d 357 (6th Cir. 1990)............................................................................. 18

                                                                                                         Rooks v. American Brass Co.,
                                                                                                           263 F.2d 166, 169 (6th Cir. 1959) ....................................................................... 4

                                                                                                         Shepard Claims Service, Inc. v. William Darrah & Associates,
                                                                                                            796 F.2d 190 (6th Cir. 1986)............................................................................. 10

                                                                                                         State Farm Mut Auto Ins Co v Hudson,
                                                                                                            486 Mich 856 ...................................................................................................... 8

                                                                                                         United Coin Meter Co. v. Seaboard Coastline R.R.,
                                                                                                           705 F.2d 839 (6th Cir. 1983)............................................................................... 4

                                                                                                         United States v Murphy,
                                                                                                           No. 99-1436, 2007 U.S. Dist. LEXIS 78020 ....................................................... 7

                                                                                                         United States v. Plesco,
                                                                                                           No. 97-74042, 2012 U.S. Dist. LEXIS 71005 (E.D. Mich. May 22,
                                                                                                           2012) (unpublished) ........................................................................................ 6, 7

                                                                                                         United Student Aid Funds, Inc. v Espinosa,
                                                                                                           130 S.Ct. 1367, 1376-77, 176 L.Ed.2d. 158 (2010) ........................................... 7


                                                                                                                                                                    v
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.26 Filed 12/07/18 Page 8 of 30




                                                                                                         Wells v. Rhodes,
                                                                                                           592 Fed. App’x 373 (6th Cir. 2014) .................................................................... 5

                                                                                                         Yaldu v. Bank of Am. Corp.,
                                                                                                            700 F. Supp. 2d 832 ( E.D. Mich. 2010) ........................................................... 13

                                                                                                         Statutes

                                                                                                         15 U.S.C. § 1681a-2(a) .......................................................................................... 14

                                                                                                         15 U.S.C. § 1681i(a)(2) .......................................................................................... 14
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         15 U.S.C. §1681s–2(d)........................................................................................... 13

                                                                                                         15 U.S.C. § 1681s-2(a) ........................................................................................... 13

                                                                                                         15 U.S.C. § 1681s-2(b) .......................................................................................... 14

                                                                                                         Fair Credit Reporting Act......................................................................................... 2

                                                                                                         Fair Debt Collection Practices Act. .......................................................................... 2

                                                                                                         FCRA ............................................................................................................... 13, 14

                                                                                                         FDCPA....................................................................................................... 13, 15, 16

                                                                                                         Other Authorities

                                                                                                         Fed. R. Civ. P. 8 ............................................................................................... 11, 15

                                                                                                         Fed. R. Civ. P. 55 ......................................................................................... 3, 16, 17

                                                                                                         Fed. R. Civ. P. 55(c), 60(b) ........................................................................... vi, vii, 9

                                                                                                         Fed. R. Civ. P. 60(b) ................................................................................... vi, 3, 4, 6

                                                                                                         Fed. R. Civ. P. 60(b)(1) ...................................................................................... 5, 17

                                                                                                         MCR 2.105............................................................................................................. 17

                                                                                                         MCR 2.105(E).................................................................................................. 7, 8, 9

                                                                                                         Rule 55(c) and Rule 60(b) ...................................................................................... 11

                                                                                                         Rule 60(b)(6) .......................................................................................................... 18

                                                                                                                                                                     vi
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.27 Filed 12/07/18 Page 9 of 30




                                                                                                                             STATEMENT OF ISSUES PRESENTED

                                                                                                               Whether this Court should set aside a default and default judgment, pursuant

                                                                                                         to Fed. R. Civ. P. 55(c) and/or Fed. R. Civ. P. 60(b), when (i) Chase was not

                                                                                                         properly served with process (ii) Chase has meritorious defenses to Plaintiff’s

                                                                                                         claims under the Fair Credit Reporting Act and the Fair Debt Collection Practices

                                                                                                         Act; (iii) Chase did not willfully or recklessly cause the default judgment to be
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         entered as demonstrated by an attempt to engage in settlement negotiations with

                                                                                                         Plaintiff prior to the default being entered; and (iv) no prejudice to Plaintiff will

                                                                                                         result from setting aside the default judgment?

                                                                                                            Chase says “yes.”
                                                                                                            Plaintiff would say “no.”
                                                                                                            This Court should say “yes.”




                                                                                                                                                  vii
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.28 Filed 12/07/18 Page 10 of 30




                                                                                                                       STATEMENT OF CONTROLLING AUTHORITY

                                                                                                               Chase relies on Fed. R. Civ. P. 55(c), 60(b), and the authorities citied in its

                                                                                                         brief in support of the motion.
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                                                                 viii
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.29 Filed 12/07/18 Page 11 of 30




                                                                                                         I. INTRODUCTION

                                                                                                                   Plaintiff Michael Kemsley (“Plaintiff”) is a prolific plaintiff1 who seeks to

                                                                                                         receive a windfall at the expense of Chase, despite the utter lack of merit to his

                                                                                                         frivolous claims.         Here, Plaintiff apparently manipulated the leniency of the

                                                                                                         Michigan small claims court system to shorten Chase’s time to respond to his

                                                                                                         complaint and receive a default and default judgment. For the reasons set forth
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         below, Chase respectfully requests this Court set aside the default and default

                                                                                                         judgment entered by the 16 th District Court for the State of Michigan.

                                                                                                                   First, Chase was not properly served pursuant to the Michigan Court Rules

                                                                                                         with either the original small claims complaint, or the notice of removal to district

                                                                                                         court.

                                                                                                                   Second, good cause exists to set aside the default and default judgment

                                                                                                         because Chase is not culpable for the default and did not display reckless disregard

                                                                                                         or an intent to thwart judicial proceedings.

                                                                                                                   Third, Chase has meritorious defenses to Plaintiff’s allegations.

                                                                                                                   Fourth, Plaintiff will not be prejudiced by setting aside the default and

                                                                                                         default judgment.

                                                                                                                   Finally, upholding a default and default judgment would result in a manifest

                                                                                                         injustice.


                                                                                                         1
                                                                                                             See 16th District Court Docket Search, attached here as Ex. G.

                                                                                                                                                           1
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.30 Filed 12/07/18 Page 12 of 30




                                                                                                               For these reasons, Chase requests that the court set aside the default and

                                                                                                         default judgment, allow Chase 14 days from the entry of the Order to respond to

                                                                                                         Plaintiff’s complaint.

                                                                                                         II. STATEMENT OF FACTS

                                                                                                               Plaintiff commenced this action against Chase in the small claims division of

                                                                                                         the 16th District Court in Livonia, Michigan, by filing an affidavit and claim (the
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         “Complaint”). Plaintiff alleges Chase violated the Fair Credit Reporting Act, 15

                                                                                                         U.S.C. § 1681 et seq., (“FCRA”), and the Fair Debt Collection Practices Act, 15

                                                                                                         U.S.C. § 1692 et seq., (“FDCPA”) because it did “not properly notif[y] Plaintiff of

                                                                                                         payment collection attempts and negligently placed the account as a derogatory

                                                                                                         item on his credit report.” Ex. A, Complaint, ¶ 7. Although Plaintiff makes no

                                                                                                         specific allegations of wrongdoing and does not provide any evidentiary support

                                                                                                         for his claims, he requests a total of $4,000.00 in damages. (Id. at p. 6.)

                                                                                                               It is unclear how Chase was initially served the Complaint; although the

                                                                                                         Complaint appears to indicate that it was sent via certified mail. Id. at Notice of

                                                                                                         Hearing. The Complaint further indicated a response deadline and hearing date of

                                                                                                         November 29, 2018. Id. The 16th District Court docket indicates the Complaint

                                                                                                         was “served” on October 23, 2018.         Ex. B, 16th District Court Small Claims

                                                                                                         Docket. Chase Legal Papers Served Department (“LPS”) received the Complaint

                                                                                                         on or about October 29, 2018. See Ex. C, Declaration of Natalie Thomas at ¶ 5.


                                                                                                                                                    2
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.31 Filed 12/07/18 Page 13 of 30




                                                                                                                Upon information and belief, on or about October 25, 2018, Plaintiff

                                                                                                         removed the Complaint to the general civil division of the 16 th District Court. See

                                                                                                         Ex. D, 16th District Court Demand and Order for Removal. A copy of the notice of

                                                                                                         removal was apparently mailed to Chase corporate headquarters; Chase LPS

                                                                                                         received a copy of the notice of removal on or about November 2, 2018. See Ex.

                                                                                                         C, Declaration of Natalie Thomas at ¶ 6.
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                                On or about November 9, 2018, only twenty-five days after filing his

                                                                                                         Complaint, and only eleven days after Chase received a copy of the same, Plaintiff

                                                                                                         sought and received a default and default judgment (collectively the “Default

                                                                                                         Judgment”) against Chase. Ex. E, Default Judgment.            The Default Judgment

                                                                                                         indicates that the removal to the general civil division shortened Chase’s time to

                                                                                                         respond to November 8, 2018. Id. On November 12, 2018, twenty-eight days after

                                                                                                         the Complaint was filed and fourteen days after Chase received a copy of the

                                                                                                         Complaint, Chase timely removed the action to this Court.

                                                                                                         III.   ARGUMENT

                                                                                                                   A. Standard of Review

                                                                                                                Fed. R. Civ. P. 55 states that the Court “may set aside entry of a default for

                                                                                                         good cause, and it may set aside a default judgment under Rule 60(b).” The Sixth

                                                                                                         Circuit has held that “In considering a motion to set aside entry of a judgment by

                                                                                                         default a district court must apply Rule 60(b) equitably and liberally . . . to achieve


                                                                                                                                                    3
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.32 Filed 12/07/18 Page 14 of 30




                                                                                                         substantial justice.” United Coin Meter Co. v. Seaboard Coastline R.R., 705 F.2d

                                                                                                         839, 844-845 (6th Cir. 1983) (internal quotations omitted).      This is because a

                                                                                                         default judgment “is a drastic step which should be resorted to only in the most

                                                                                                         extreme cases.” Id. At 845. “Any doubt should be resolved in favor of the petition

                                                                                                         to set aside the judgment so that cases may be decided on their merits.” Id. At 846

                                                                                                         (quoting Rooks v. American Brass Co., 263 F.2d 166, 169 (6 th Cir. 1959)).
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                               The following three factors apply to a Court’s decision whether to set aside a

                                                                                                         default judgment pursuant to Fed. R. Civ. P. 60(b): “(1) whether the plaintiff will

                                                                                                         be prejudiced; (2) whether the defendant has a meritorious defense; and (3)

                                                                                                         whether culpable conduct of the defendant led to the default.” United Coin, supra,

                                                                                                         at 845. Mere delay is not sufficient prejudice. Id. Further, in determining whether

                                                                                                         a defaulted defendant has stated a meritorious defense, “likelihood of success is not

                                                                                                         the measure.” Id. (citation omitted). Rather, “if any defense relied upon states a

                                                                                                         defense good at law,” this requirement is satisfied. Id.

                                                                                                               When a defendant seeks to set aside a default the standard is “good cause,”

                                                                                                         and “when relief also is sought from the entry of a judgment by default the reasons

                                                                                                         set forth in Rule 60(b) may supply the good cause.” United Coin, supra, at 844.

                                                                                                         Fed. R. Civ. P. 60(b) states:

                                                                                                               On motion and just terms, the court may relieve a party or its legal
                                                                                                               representative from a final judgment, order, or proceeding for the
                                                                                                               following reasons: (1) mistake, inadvertence, surprise, or excusable
                                                                                                               neglect; (2) newly discovered evidence that, with reasonable

                                                                                                                                                   4
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.33 Filed 12/07/18 Page 15 of 30




                                                                                                               diligence, could not have been discovered in time to move for a new
                                                                                                               trial under Rule 59(b); (3) fraud (whether previously called intrinsic or
                                                                                                               extrinsic), misrepresentation, or misconduct by an opposing party; (4)
                                                                                                               the judgment is void; (5) the judgment has been satisfied, released or
                                                                                                               discharged; it is based on an earlier judgment that has been reversed
                                                                                                               or vacated; or applying it prospectively is no longer equitable; or (6)
                                                                                                               any other reason that justifies relief.

                                                                                                         Here, the Court should set aside the Default pursuant to Fed. R. Civ. P. 60(b)(1)

                                                                                                         and/or (6).
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                                   B. The Default Is Void Because No Jurisdiction Was Obtained Over
                                                                                                                      Chase.

                                                                                                               This is not an extreme case that warrants default judgment. Indeed, the

                                                                                                         Default Judgment entered against Chase must be set aside because Chase did not

                                                                                                         receive proper service of process, nor did it waive or forfeit its right to proper

                                                                                                         service. “[W]ithout proper service of process, consent, waiver, or forfeiture, a court

                                                                                                         may not exercise personal jurisdiction over a named defendant.” Wells v. Rhodes,

                                                                                                         592 Fed. App’x 373, 377 (6th Cir. 2014) (quoting King v. Taylor, 694 F.3d 650,

                                                                                                         655 (6th Cir. 2012)). “And in the absence of personal jurisdiction, a federal court is

                                                                                                         ‘powerless to proceed to an adjudication.’” King, 694 F.3d at 655; see also O.J.

                                                                                                         Distrib., Inc. v. Hornell Brewing Co., 340 F.3d 345, 353 (6th Cir. 2003) (“Due

                                                                                                         process requires proper service of process for a court to have jurisdiction to

                                                                                                         adjudicate the rights of the parties.”).

                                                                                                               When a defendant has not received proper service of process, that factor

                                                                                                         alone warrants setting aside the default judgment, and the additional factors under

                                                                                                                                                    5
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.34 Filed 12/07/18 Page 16 of 30




                                                                                                         Rule 60(b) need not be considered. In Green v. City of Southfield, No. 15-13479,

                                                                                                         2016 U.S. Dist. LEXIS 208936 (E.D. Mich. Feb. 22, 2016) (unpublished cases

                                                                                                         attached as Ex. F), Judge Sean F. Cox recently explained:

                                                                                                               When evaluating either a motion to set aside a proper entry of default
                                                                                                               or a default judgment, the court considers three factors: 1) whether the
                                                                                                               default was the result of the defendant’s willful or culpable conduct;
                                                                                                               2) whether the plaintiff would be prejudiced if the default is set aside;
                                                                                                               and 3) whether the defendant asserts any meritorious defenses to the
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                               claims. United Coin Meter Co., Inc. v. Seaboard Coastline R.R., 705
                                                                                                               F.2d 839, 844-45 (6th Cir. 1989).

                                                                                                               “However, these three factors only require consideration when
                                                                                                               service of process is properly effected because without proper
                                                                                                               service the court has no jurisdiction to take any action over the
                                                                                                               defendant, including entering a default.” Adams v. Wilmington
                                                                                                               Finance/AIG, 2012 U.S. Dist. LEXIS 98525, 2012 WL 2905918 at * 1
                                                                                                               (E.D. Mich. 2012). “In other words, until a party has been
                                                                                                               properly served, the Court cannot take action against that party,
                                                                                                               including entering a default or judgment by default against that
                                                                                                               party.” Harper v. ACS-INC., 2010 U.S. Dist. LEXIS 114760, 2010
                                                                                                               WL 4366501 at * 3 (E.D. Mich. 2010). Accordingly, “if service of
                                                                                                               process was not proper, the court must set aside an entry of default.”
                                                                                                               O.J. Dist., Inc. v. Hornell Brewing Co., Inc., 340 F.3d 345, 353 (6th
                                                                                                               Cir. 2003).

                                                                                                         Green, 2016 U.S. Dist. LEXIS 20893 at *5-6 (emphasis added).

                                                                                                               Thus, for example, in United States v. Plesco, No. 97-74042, 2012 U.S. Dist.

                                                                                                         LEXIS 71005, at *2 (E.D. Mich. May 22, 2012) (unpublished), Judge Marianne O.

                                                                                                         Battani adopted a report and recommendation (“R&R”) to vacate a default

                                                                                                         judgment for improper service of process, explaining that “the R&R accurately

                                                                                                         articulates the law and presents a well-reasoned, persuasive analysis of the


                                                                                                                                                  6
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.35 Filed 12/07/18 Page 17 of 30




                                                                                                         application of governing law to the facts of this case.” Id. In the R&R, the court

                                                                                                         held:

                                                                                                                   As an initial matter, “if service was improper, the default
                                                                                                                   judgment is void and must be vacated” pursuant to Fed. R.
                                                                                                                   Civ. P. 60(b)(4). United States v. Murphy, No. 99-1436, 2007 U.S.
                                                                                                                   Dist. LEXIS 78020, at *5 (E.D.N.Y. Sept. 28, 2007). Indeed,

                                                                                                                      The Sixth Circuit requires that a court set aside a default
                                                                                                                      judgment if service of process was not proper. See Jalapeno
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                                      Prop. Mgmt., L.L.C. v. Dukas, 265 F.3d 506, 515 (6th Cir.
                                                                                                                      2001) (stating that “if the underlying judgment is void, it is a
                                                                                                                      per se abuse of discretion for a court to deny a movant’s motion
                                                                                                                      to vacate the judgment under Rule 60(b)(4)”) (internal citations
                                                                                                                      omitted) (emphasis in the original). Therefore, if service of
                                                                                                                      process is not proper, the judgment is void, and the court must
                                                                                                                      set aside Defendant’s default judgment. See United Student Aid
                                                                                                                      Funds, Inc. v. Espinosa, 130 S.Ct. 1367, 1376-77, 176 L.Ed.2d
                                                                                                                      158 (2010).

                                                                                                         United States v. Plesco, No. 97-74042, 2012 U.S. Dist. LEXIS 71020, *11-12

                                                                                                         (E.D. Mich. May 4, 2012) (unpublished) (collecting multiple Sixth Circuit and

                                                                                                         United States District Court cases within the Sixth Circuit holding the same)

                                                                                                         (emphasis added).

                                                                                                                 Here, the Default Judgment is void and should be set aside because

                                                                                                         jurisdiction over Chase was never obtained due to defects in service. Plaintiff

                                                                                                         appears to have attempted to serve Chase by sending a copy of the Complaint to

                                                                                                         Chase via certified mail. See Ex. A, Complaint. However, this was insufficient

                                                                                                         pursuant to MCR 2.105(E).



                                                                                                                                                  7
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.36 Filed 12/07/18 Page 18 of 30




                                                                                                         (2) Serving a summons and a copy of No. Plaintiff did not attempt personal
                                                                                                             the complaint on a director, trustee, service on any individual at Chase
                                                                                                             or person in charge of an office or whatsoever. See Ex. A, Complaint
                                                                                                             business establishment of the
                                                                                                             association,



                                                                                                              and
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                              Sending a summons and a copy of Yes.
                                                                                                              the complaint by registered mail,
                                                                                                              addressed to the principal office of
                                                                                                              the corporation.



                                                                                                               Plaintiff failed to properly serve Chase in compliance with MCR 2.105(E);

                                                                                                         therefore, Plaintiff did not obtain personal jurisdiction over Chase. Failure to fully

                                                                                                         comply with all required steps for effecting service of process constitutes a

                                                                                                         complete failure of service, rather than merely a technical defect, and deprives a

                                                                                                         court of jurisdiction to enter a default or default judgment. Holliday v Townley,

                                                                                                         189 Mich App 424, 425-26; 473 NW2d 733 (1991) (emphasis added); see also

                                                                                                         State Farm Mut Auto Ins Co v Hudson, 486 Mich 856; 780 NW2d 304 (2010)

                                                                                                         (“[b]ecause the defendant was not properly served and did not appear in court, the

                                                                                                         district court lacked jurisdiction over the defendant.”); Eastern Oil Co v

                                                                                                         Ermatinger, Nos. 284286, 284442, 2009 Mich App LEXIS 1758, at *6 (Mich App

                                                                                                         Aug 25, 2009) (“absent compliance by both the serving party and the trial court


                                                                                                                                                   8
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.37 Filed 12/07/18 Page 19 of 30




                                                                                                         with MCR 2.105[ ], we cannot find that [defendant] was served . . . .”)

                                                                                                         (unpublished, id.).

                                                                                                               The record in this matter shows that Plaintiff never served Chase in

                                                                                                         conformity with the Michigan Court Rules, preventing the 16th District Court from

                                                                                                         acquiring jurisdiction to enter a default against Chase. To comply with MCR

                                                                                                         2.105(E), Plaintiff needed to serve a Chase officer, director, trustee, or person in
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         charge of a Chase business establishment, and send a copy of the Complaint or

                                                                                                         notice of removal by registered mail to a Chase office. Plaintiff did not do so.

                                                                                                         This manner of service does not comply with MCR 2.105(E), and did not grant the

                                                                                                         16th District Court jurisdiction over Chase for purposes of entering a default. The

                                                                                                         Court should therefore set aside the Default Judgment against Chase, and permit

                                                                                                         Chase to file a response to the Complaint.

                                                                                                                   C. The Default Should Be Set Aside Pursuant To Federal Rules Of
                                                                                                                      Civil Procedure 55(C) And 60(B).

                                                                                                                        i.     Good Cause Exists To Set Aside The Default Because Chase Is
                                                                                                                               Not Culpable For The Default And Did Not Display Reckless
                                                                                                                               Disregard Or An Intent To Thwart Judicial Proceedings.

                                                                                                               The Default Judgment should be set aside under Fed. R. Civ. P. 55(c) and

                                                                                                         60(b) because Chase is not culpable for the default– Chase reached out to Plaintiff

                                                                                                         prior to its deadline to respond seeking clarification on Plaintiff’s allegations, and

                                                                                                         was unaware that a judgment was eminent. “[T]o be treated as culpable, the

                                                                                                         conduct of a defendant must display either an intent to thwart judicial proceedings

                                                                                                                                                   9
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.38 Filed 12/07/18 Page 20 of 30




                                                                                                         or a reckless disregard for the effect of its conduct on those proceedings.” Shepard

                                                                                                         Claims Service, Inc. v. William Darrah & Associates, 796 F.2d 190, 194 (6th Cir.

                                                                                                         1986).

                                                                                                               Here, Chase did not receive the Complaint until October 29, 2018. See Ex.

                                                                                                         C, declaration of Natalie Thomas, ¶ 5. The Complaint indicated that Chase’s

                                                                                                         deadline to respond was November 29, 2018. Ex. A, Complaint. Upon learning of
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         the litigation, Chase immediately engaged counsel, who left a voicemail with

                                                                                                         Plaintiff seeking clarification on Plaintiff’s allegations on November 5, 2018.

                                                                                                         Although Plaintiff left voicemails with Chase’s counsel on November 7, 2018 and

                                                                                                         November 9, 2018 while the undersigned was out of town, at no point did he

                                                                                                         mention the removal to district court or that he was considering pursuing a default

                                                                                                         judgment. Although a copy of the removal to district court, which shortened

                                                                                                         Chase’s response time by 21 days, was apparently mailed to Chase’s corporate

                                                                                                         headquarters, it was not received in the LPS department until November 2, 2018—

                                                                                                         only days before the default was entered.

                                                                                                               When counsel for Chase finally spoke to Plaintiff, they were advised that a

                                                                                                         default had been entered the previous business day; Chase timely removed the

                                                                                                         action to this Court the same day, a mere two weeks after it received a copy of the

                                                                                                         Complaint. Chase’s actions do not illustrate any sort of “intent to thwart judicial

                                                                                                         proceedings” or any “reckless disregard.” Instead, Chase was an unwitting victim


                                                                                                                                                 10
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.39 Filed 12/07/18 Page 21 of 30




                                                                                                         of a sophisticated plaintiff who took advantage of the severely lax procedures in

                                                                                                         small claims court to shorten Chase’s response time by several weeks. Good cause

                                                                                                         exists to set the Default Judgment aside.

                                                                                                                       ii.   Chase Has Meritorious Defenses.

                                                                                                               The default should be set aside under Rule 55(c) and Rule 60(b) because

                                                                                                         Chase has a meritorious defense to the claims against it.               To establish a
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         “meritorious defense”, Chase must state a “defense good at law.” A showing is

                                                                                                         sufficient if it gives “even a hint of a suggestion which, proven at trial, would

                                                                                                         constitute a complete defense.” Thompson, 95 F.3d at 433-34 (citing INVST Fin.

                                                                                                         Grp. v. Chem-Nuclear Sys., 815 F.2d 391, 398-99 (6th Cir. 1987)). It is sufficient

                                                                                                         for a defendant to deny a plaintiff’s allegations as untrue or to raise affirmative

                                                                                                         defenses that, if proved, would bar the plaintiff’s recovery. See, e.g., Eaton v.

                                                                                                         Meathe, No. 11-178, 2011 U.S. Dist. LEXIS 30041, at *8-9 (W.D. Mich. Mar. 23,

                                                                                                         2011) (unpublished). As demonstrated below, Chase has affirmative defenses to

                                                                                                         Plaintiff’s allegations that constitute a complete defense to Plaintiff’s claims.

                                                                                                                             a. Plaintiff’s Complaint Fails To           Meet    The    Pleading
                                                                                                                                Requirements Of Fed. R. Civ. P. 8.

                                                                                                               As an initial matter, Plaintiff’s Complaint does not meet the pleading

                                                                                                         requirements of Fed. R. Civ. P. 8. A complaint must be dismissed for failure to

                                                                                                         comply with Rule 8 if it does not “contain sufficient factual matter, accepted as

                                                                                                         true, to state a claim to relief [that] is plausible on its face.” Ashcroft v. Iqbal, 556

                                                                                                                                                     11
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.40 Filed 12/07/18 Page 22 of 30




                                                                                                         U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). The plausibility standard “demands

                                                                                                         more than an unadorned, the-defendant-unlawfully-harmed-me accusation” or a

                                                                                                         “sheer possibility that a defendant has acted unlawfully.” Id. It “requires more

                                                                                                         than labels and conclusions, and a formulaic recitation of the elements of a cause

                                                                                                         of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.

                                                                                                         Ct. 1955 (2007). For a claim to be facially plausible, a plaintiff must plead
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         “factual content that allows the court to draw the reasonable inference that the

                                                                                                         defendant is liable for the misconduct alleged.” Iqbal, supra at 1949.

                                                                                                               The United States Supreme Court has adopted a two-pronged analysis for

                                                                                                         determining the facial plausibility of a claim. See Iqbal at 1949-52. First, the

                                                                                                         court must determine which allegations are to receive a presumption of truth—

                                                                                                         bearing in mind that mere legal conclusions are not to be presumed true. Id. at

                                                                                                         1949-51 (finding that plaintiffs’ allegations amounted to “nothing more than a

                                                                                                         ‘formulaic recitation of the elements of a . . . claim” and were not entitled to a

                                                                                                         presumption of the truth).

                                                                                                               Second, the Court must determine whether the well-pleaded facts, when

                                                                                                         presumed to be true, constitute “factual content [that] allows the court to draw the

                                                                                                         reasonable inference that the defendant is liable for the misconduct alleged.” Id. at

                                                                                                         1951-52. In undertaking this inquiry, a court should be mindful that “where the

                                                                                                         well-pleaded facts do not permit the court to infer more than the mere possibility of


                                                                                                                                                  12
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.41 Filed 12/07/18 Page 23 of 30




                                                                                                         misconduct, the complaint has alleged—but it has not show[n]—‘that the pleader

                                                                                                         is entitled to relief.’” Id. at 1950 (quoting Fed. R. Civ. P. 8(a)(2)).

                                                                                                               Here, instead of relying on allegations of fact, Plaintiff has simply devoted

                                                                                                         the entirety of his counts to recitations of the FCRA and FDCPA. See generally,

                                                                                                         Complaint. Indeed, Plaintiff does not even allege exactly what about his account

                                                                                                         with Chase he purportedly disputed. Id. Such pleading techniques are insufficient
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         under Iqbal and Twombly and are cause for dismissal, thus providing a meritorious

                                                                                                         defense to Plaintiff’s claims.

                                                                                                                               b. FCRA Provides No Private Right Of Action For Claims
                                                                                                                                  Brought Pursuant to § 1681s-2(a).

                                                                                                               Plaintiff brings his FCRA claims pursuant to § 1681s-2. See Complaint,

                                                                                                         Count I & II.     But even if Plaintiff’s claims included necessary information

                                                                                                         concerning what information was allegedly disputed, what corrections were

                                                                                                         allegedly neglected, or any information whatsoever specific to Plaintiff, which they

                                                                                                         do not, his claims would still fail because claims under § 1681s-2(a) are not

                                                                                                         actionable by consumers. Yaldu v. Bank of Am. Corp., 700 F. Supp. 2d 832, 842 (

                                                                                                         E.D. Mich. 2010) (“There can be no doubt that the duties imposed by 15 U.S.C. §

                                                                                                         1681s-2(a) can only be enforced by government agencies and officials. Therefore,

                                                                                                         no private right of action exists under subsection (a).”) (internal quotations and

                                                                                                         citations omitted).    Enforcement of      Section 1681s-2(a) is limited to specific

                                                                                                         federal agencies and officials.     15 U.S.C. §1681s–2(d).        Thus, all allegations

                                                                                                                                                    13
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.42 Filed 12/07/18 Page 24 of 30




                                                                                                         asserted against Chase that arise under 15 U.S.C. § 1681a-2(a) fail as a matter of

                                                                                                         law and are subject to dismissal.

                                                                                                                            c. Plaintiff Fails To State A Claim Under Section 1681s-2(b).

                                                                                                               Similarly, to the extent Plaintiff intends to allege that Chase did not properly

                                                                                                         investigate a notice of dispute pursuant to §1681-2(b), those claims are also

                                                                                                         without merit. The FCRA sets forth detailed steps that must be taken prior to
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         pursuing a claim under Section 1681s-2(b).            When a consumer disputes

                                                                                                         information with a consumer reporting agency, the consumer reporting agency is

                                                                                                         obligated to notify the furnisher that provided the disputed information within five

                                                                                                         business days. 15 U.S.C. § 1681i(a)(2). After receiving “notice [of a dispute]

                                                                                                         pursuant to Section 1681i(a)(2) from a consumer reporting agency, the furnisher is

                                                                                                         obligated to perform a reasonable investigation of the dispute and report the results

                                                                                                         of the investigation back to the credit reporting agency. 15 U.S.C. § 1681s-2(b).

                                                                                                               Aside from the fact that Plaintiff’s claims fail because they contain

                                                                                                         absolutely no allegations of wrongdoing toward him specifically, they also fail

                                                                                                         because Plaintiff does not allege that Chase ever received a notice of dispute from

                                                                                                         a credit reporting agency. As this Court has held, obligations under §1681-2(b)

                                                                                                         “are not triggered until a furnisher of information has received notification

                                                                                                         pursuant to 15 U.S.C. § 1681i(a)(2). Section 1681i(a)(2), in turn, provides that

                                                                                                         notification must be provided by a CRA – not a consumer – to trigger the


                                                                                                                                                  14
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.43 Filed 12/07/18 Page 25 of 30




                                                                                                         furnisher's reinvestigation and reporting obligations.” Hawes v. Bank of Am., N.A.,

                                                                                                         13-cv-10063, 2013 U.S. Dist. LEXIS 113119, 9 (E.D. Mich. Aug. 12, 2013)

                                                                                                         (emphasis in original, unpublished).

                                                                                                               Notably, Plaintiff does not attach any letters from the agencies confirming

                                                                                                         that they opened an investigation, sent notification of a dispute to Chase, or

                                                                                                         otherwise took any action. See Ex. A, Complaint. Indeed, Plaintiff alleges only
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         that Chase failed to properly investigate “after receiving notice from Plaintiff[.]”

                                                                                                         Ex. A, Complaint, ¶ 12. Plaintiff has not provided any factual support for a claim

                                                                                                         that Chase received a notice of dispute from a credit reporting agency, and indeed

                                                                                                         does not even allege that Chase received a notice of dispute.

                                                                                                                            d. Plaintiff’s Fair Debt Collection Practices Act Claim Fails
                                                                                                                               To State A Cause Of Action.

                                                                                                               Plaintiff’s FDCPA claim also fails for several reasons.             First, in

                                                                                                         contravention of Rule 8, Plaintiff’s vague Complaint does not allege sufficient

                                                                                                         facts to support a claim, such as the alleged date of any FDCPA violation. As

                                                                                                         such, the FDCPA claim fails to state a claim.

                                                                                                               Second, to state a claim for relief under § 1692g, which appears to be

                                                                                                         Plaintiff’s intent, Plaintiff must plead that he demanded more information about

                                                                                                         the debt within 30 days of his receipt of Chase’s “initial communication” under the

                                                                                                         FDCPA.     He has not done so.     Indeed, Plaintiff makes no factual allegations

                                                                                                         whatsoever; he devotes the entirety of Count IV to simply restating the statute

                                                                                                                                                  15
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.44 Filed 12/07/18 Page 26 of 30




                                                                                                         verbatim.   See Ex. A, Complaint.        The Complaint includes no information

                                                                                                         concerning whether or when he received Chase’s “initial communication” or the

                                                                                                         timing of his request in relation to when Chase sent the “initial communication” to

                                                                                                         him. Plaintiff has failed to plead Chase had a legal obligation to respond to his

                                                                                                         request under § 1692g(b), and therefore any such claim fails.

                                                                                                               Finally, Plaintiff’s FDCPA claim fails because Chase is not a debt collector
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         as defined by the FDCPA. It is well-established that “[a] ‘debt collector’ does not

                                                                                                         include a party who attempts to collect its own debt.” Montgomery v. Huntington

                                                                                                         Bank, 346 F.3d 693, 699 (6th Cir. 2003). In this instance, Plaintiff alleges that he

                                                                                                         “had an account (credit card) with [Chase.]”       Ex. A, Complaint, ¶ 6.     Thus,

                                                                                                         Plaintiff’s own admissions confirm that Chase is not a debt collector subject to the

                                                                                                         FDCPA, and his claim is therefore meritless. It is therefore clear that Chase has

                                                                                                         meritorious defenses against all of Plaintiff’s claims, and the enforcement of a

                                                                                                         judgment based on barely pled allegations that fail as a matter of law on their face

                                                                                                         is an exceptional circumstance that would create a manifest injustice if the default

                                                                                                         judgment is not vacated.

                                                                                                                      iii.   Plaintiff Will Not Be Prejudiced.

                                                                                                               The final Rule 55 factor has been met, as Plaintiff will not be prejudiced by

                                                                                                         setting the Default Judgment aside.      In determining whether Plaintiff will be

                                                                                                         prejudiced by setting aside the Default Judgment, the Court should consider only


                                                                                                                                                  16
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.45 Filed 12/07/18 Page 27 of 30




                                                                                                         the future prejudice that may result from reopening the case. Dassault Sys., 663

                                                                                                         F.3d at 842; Berthelsen v. Kane, 907 F.2d 617, 620-621 (6th Cir. 1990). Setting

                                                                                                         aside the default judgment must result in “more than delay” or “increased litigation

                                                                                                         costs” to be considered prejudicial.    Dassault Sys., 663 F.3d at 842 (citations

                                                                                                         omitted). Instead, “it must be shown that delay will result in the loss of evidence,

                                                                                                         create increased difficulties of discovery, or provide greater opportunity for fraud
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         and collusion.” Id., citing INVST Fin. Grp., 815 F.2d at 398. Here, Chase seeks

                                                                                                         only an opportunity to adjudicate Plaintiff’s claim on their merits. Plaintiff will

                                                                                                         not be prejudiced in any way by the Court setting aside the Default Judgment.

                                                                                                                      iv.   The Default Judgment Should be Set Aside Under Rule
                                                                                                                            60(b)(1) Due To Mistake, Inadvertence, and Excusable Neglect.

                                                                                                               In addition to meeting the three Rule 55 factors, the default judgment should

                                                                                                         be set aside because of Chase’s mistake, inadvertence, surprise, or excusable

                                                                                                         neglect. Fed. R. Civ. P. 60(b)(1). If this matter had originally been filed in the

                                                                                                         general civil division of the 16 th District Court, Chase’s response would have been

                                                                                                         due on or before November 26, 2018, pursuant to the Michigan Court Rules. But

                                                                                                         by filing in small claims and then almost immediately removing to the general civil

                                                                                                         division, Plaintiff cut a full eighteen days from Chase’s deadline—a response

                                                                                                         deadline that was only ten days after Chase was served with the Complaint.

                                                                                                               Indeed, gamesmanship of this type is exactly why service on business

                                                                                                         entities should be completed as directed in MCR 2.105. Chase has reasonable

                                                                                                                                                  17
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.46 Filed 12/07/18 Page 28 of 30




                                                                                                         procedures in place to accept service of process and ensure legal documents timely

                                                                                                         make it to the appropriate departments and individuals. Allowing Plaintiff to

                                                                                                         subvert those procedures by utilizing the small claims court system makes it more

                                                                                                         likely than not that mistakes such as this will occur. Thus, even if this Court finds

                                                                                                         that service of the Complaint and/or notice of removal to the 16 th District Court’s

                                                                                                         general civil division was proper, Chase’s lack of timely response was due solely
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         to mistake or excusable neglect and should be a basis to set aside the Default

                                                                                                         Judgment.

                                                                                                                       v.   The Default Judgment Should be Set Aside Under Rule
                                                                                                                            60(b)(6) Because Justice Requires It.

                                                                                                               Finally, in addition to the other reasons requiring that the default and default

                                                                                                         judgment be set aside, setting aside the default judgment also is appropriate under

                                                                                                         Fed. R. Civ. P. 60(b)(6). Rule 60(b)(6) allows the court to set aside a judgment for

                                                                                                         “any other reasons justifying relief.” See Olle v. Henry & Wright Corp., 910 F.2d

                                                                                                         357, 365 (6th Cir. 1990). This language “vests power in courts adequate to enable

                                                                                                         them to vacate judgments whenever such action is appropriate to accomplish

                                                                                                         justice.” Klapprott v. United States, 335 U.S. 601, 614 (1949). Default judgments

                                                                                                         may be set aside under Rule 60(b)(6) “in extraordinary circumstances or under

                                                                                                         circumstances imposing extreme or undue hardship.” Holland v. Virginia Lee Co.,

                                                                                                         188 F.R.D. 241, 252 (W.D. Va. 1999). Default judgments should be set aside if it

                                                                                                         is necessary to prevent manifest injustice. INVST Fin. Grp., 815 F.2d at 400.

                                                                                                                                                  18
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.47 Filed 12/07/18 Page 29 of 30




                                                                                                               Here, such extraordinary circumstances exist, and the imposition of this

                                                                                                         default judgment upon Chase would be manifestly unjust. Plaintiff knowingly and

                                                                                                         willingly filed his action in the small claims court. Only one week later, Plaintiff

                                                                                                         removed his own action to the court’s general civil division—a move that

                                                                                                         conveniently shortened Chase’s response time by three weeks from the response

                                                                                                         deadline listed on the Complaint. Plaintiff then sought a default judgment although
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                         he had already been contacted by counsel for Chase seeking clarification on his

                                                                                                         claims.   Indeed, although counsel for Chase had not yet appeared in the 16th

                                                                                                         District Court on this matter, Plaintiff was sophisticated enough to look up counsel

                                                                                                         for Chase’s contact information and address the Default Judgment to the

                                                                                                         undersigned’s attention directly—further proof that Plaintiff is a knowledgeable

                                                                                                         litigant who took advantage of the situation for his own gain.         The default

                                                                                                         judgment should be overturned.

                                                                                                         IV.   CONCLUSION

                                                                                                               For the reasons set forth herein, Chase respectfully requests that this Court

                                                                                                         grant its motion and enter an Order setting aside the default and default judgment,

                                                                                                         granting Chase 14 days to respond to Plaintiff’s complaint, and granting any other

                                                                                                         relief this Court deems appropriate.




                                                                                                                                                  19
                                                                                                         Case 2:18-cv-13514-GAD-DRG ECF No. 3, PageID.48 Filed 12/07/18 Page 30 of 30




                                                                                                                                             Respectfully submitted,
                                                                                                                                             DYKEMA GOSSETT PLLC


                                                                                                                                             By: /s/ Samantha L. Walls
                                                                                                                                                 Samantha L. Walls (P75727)
                                                                                                                                                 Counsel for Defendant
                                                                                                                                                 Dykema Gossett PLLC
                                                                                                                                                 400 Renaissance Center
                                                                                                                                                 Detroit, MI 48243
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANY400 RENAISSANCE CENTERDETROIT, MICHIGAN 48243




                                                                                                                                                 Telephone: (313) 568-6800
                                                                                                                                                 Facsimile: (855) 243-9880
                                                                                                                                                 swalls@dykema.com


                                                                                                         Dated: December 7, 2018


                                                                                                                                CERTIFICATE OF SERVICE

                                                                                                               I hereby certify that on December 7, 2018, served the foregoing document
                                                                                                         upon the following by first-class United States mail, with postage prepaid:

                                                                                                         Michael Kemsely
                                                                                                         32308 Allen Road
                                                                                                         Livonia, MI 48154

                                                                                                                                                                /s/ Samantha L. Walls
                                                                                                                                                                       Samantha L. Walls
                                                                                                                                                                   Dykema Gossett PLLC
                                                                                                                                                    Attorneys for Chase Bank USA, N.A.




                                                                                                                                               20
